Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 1, 1976, convicting him of robbery in the first degree, upon a plea of guilty, and imposing an indeterminate sentence of imprisonment with a maximum of 10 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of imprisonment with a maximum of five years. As so modified, judgment affirmed and case remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). Under the circumstances of this case, the sentence imposed was harsh and excessive to the extent indicated herein. We have considered the other issues raised by defendant and find them to be without merit. Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.